NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              MAR 10 2014

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-30399

              Plaintiff - Appellee,              D.C. No. 1:11-cr-00142-EJL-1

  v.
                                                 MEMORANDUM*
JOSHUA ALLEN WARD,

              Defendant - Appellant.


                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                       Argued and Submitted March 5, 2014
                                Portland, Oregon

Before:       TROTT and W. FLETCHER, Circuit Judges, and BLOCK, Senior
              District Judge.**

       Defendant appeals his conviction and sentence for unlawful possession of a

firearm in violation of 18 U.S.C. § 922(g)(1), challenging the district court’s denial



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Frederic Block, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.
of his motion to suppress statements made during his parole-revocation hearing.

We affirm.

      The district court did not err in denying defendant’s motion to suppress.

Statements made during a probation-revocation and sentencing hearing may be

used during a subsequent criminal trial for the same act that constituted the

probation violation. Ryan v. Montana, 580 F.2d 988, 990–91 (9th Cir. 1978). As

in Ryan, defendant does not argue that silence would have given rise to an

inference of guilt at his revocation hearing. Defendant may have been faced with a

difficult choice between exercising his Fifth Amendment right to remain silent and

his right to be heard at his parole-revocation hearing. But such a choice does not

amount to unconstitutional compulsion. Id. at 992–93; see also McGautha v.

California, 402 U.S. 183, 210–13 (1971).

      The Supreme Court’s decision in United States v. Knights, 534 U.S. 112

(2001), did not effectively overrule Ryan or otherwise alter our analysis. We have

recognized that Knights overruled our precedent prohibiting parole officers from

conducting searches for the purposes of general criminal investigation. See, e.g.,

United States v. Stokes, 292 F.3d 964, 967 (9th Cir. 2002). But the Court’s

repudiation of the rule against using the parole system as a “subterfuge” for general

criminal investigations in that context casts no doubt on the central reasoning of


                                          2
Ryan: that, had Ryan chosen to remain silent, he would have suffered no automatic

sanctions. 580 F.2d at 991.

      Finally, we decline to use our supervisory powers to create a rule requiring

use immunity for testimony given at a parole-revocation hearing. To do so would

be inappropriate here, where there is direct controlling precedent and defendant has

not shown a constitutional violation or otherwise illegal conduct on the part of the

Government. See United States v. Hasting, 461 U.S. 499, 505 (1983) (describing

the key purposes of the supervisory powers); United States v. Payner, 447 U.S.

727, 734–37 (1980) (stating that supervisory powers are to be applied “with some

caution” and “restrain[t],” otherwise they would “confer on the judiciary

discretionary power to disregard the considered limitations of the law it is charged

with enforcing”).

      AFFIRMED.




                                          3